Per Curiam.

The record is barren of an exception, and the questions presented by this appeal relate solely to the facts. The *783main question contested at the trial was whether the safe in suit was included in the sale of the plaintiffs’ business to the defendant. The testimony with respect to this point is conflicting, but the trial justice having found in favor of the defendant, we see no reason for disturbing his conclusion.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment affirmed, with costs.